Citation Nr: 1546373	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diplopia, monocular of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for diplopia, monocular of the right eye.

The Veteran testified in a videoconference hearing before the undersigned in October 2013.  A transcript has been associated with the claims file.

This claim was initially before the Board in February 2015, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  Unfortunately, the appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In the February 2015 remand order, the Board directed the AOJ to obtain and associate with the claims file any private treatment records from providers or facilities that may have treated the Veteran for his eye disorder since his discharge from service.  In September 2015, the AOJ obtained and associated with the claims file private treatment records from Fraser Eye Care Center dating from January 1995 to May 2015.  As such, the Board's remand directives have been fulfilled.  See Stegall, 11 Vet. App. at 271.

In accordance with the February 2015 remand order, the Veteran underwent a VA eye examination in July 2015.  The remand order specifically asked the VA examiner to discuss "the [Veteran's] contentions and the issues raised by the treatises/excerpts" he submitted.  However, the examiner did not address the treatises from the National Health Institute and WebMD, or the opinion from M.B, the Veteran's private ophthalmologist, discussing the effects of ammonia nitrate exposure on the eyes.  Further, the examiner did not address the Veteran's contentions that he has suffered from diplopia since his discharge from service.  In addition, at the time of the July 2015 VA examination, the Veteran's private treatment records had not been obtained or associated with the claims file, and there has been no addendum opinion since they were received in September 2015.  Therefore, the Board finds that an addendum medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Ask the Veteran to identify any VA or private treatment that he may have had for his eye disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Refer the Veteran's claims file to the VA examiner who examined him in connection with the July 2015 VA eye examination for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the reviewer/examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that any found disabilities of the right eye, to include blurred and/or double vision, began during active service and, if not whether they are related to service or related to the chemical accident the appellant incurred while he was on active duty.

The examiner should specifically address the Veteran's contention that he has suffered from diplopia since his discharge from service, the treatises from the National Health Institute and Web MD he submitted, his private ophthalmologist's letter discussing the effects of ammonia nitrate on the eyes, and the Veteran's past eye medical treatment records.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for diplopia, monocular of the right eye.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




